Citation Nr: 0005993	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  95-16 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral hearing loss.  In March 1996, the 
veteran testified at a hearing before a hearing officer of 
the RO.  This matter was previously before the Board in 
October 1998 wherein it was remanded for additional 
development.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  There is no competent medical evidence of record which 
establishes that the veteran has a current hearing loss in 
the right ear for VA purposes.

3.  The left ear sensorineural hearing loss is of service 
origin.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss of the right ear is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The veteran's current hearing loss disability of the left 
ear was incurred during his period of active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §  3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has submitted a well-grounded claim for entitlement 
to service connection for bilateral hearing loss. 38 U.S.C.A. 
§ 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991), a person who submits a claim for benefits 
administered by the Secretary has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A well 
grounded claim is described as one which is plausible, one 
that is meritorious on its own or capable of substantiation. 
See Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet. App. at 75-76; King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The United States Court of 
Appeals for Veterans Claims (Court) has further held that 
where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded-claim 
requirement of section 5107(a). Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995) (en banc).

Thus, in order for a service connection claim to be well 
grounded, there must be (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).

If the claimant has not presented a well grounded claim, then 
the appeal fails as to that claim, and the Board is under no 
duty under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant any further in the development of that claim. 
Murphy, 1 Vet. App. at 81.

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. § 1110 (West 
1991). Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  Entitlement to service connection 
may also be granted for a chronic disease, i.e. sensorineural 
hearing loss, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's period of 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 
38 C.F.R. § 3.307, 3.309 (1999).

The Board notes that a portion of the veteran's service 
medical records are unavailable, having been destroyed in a 
fire at the National Personnel Records Center records center 
in 1973.  The Board recognizes that there is a heightened 
obligation to assist a claimant in the development of his 
case, a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

Impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran contends, in essence, that he has a current 
bilateral hearing loss disability, which was manifested as a 
result of his active service.  Specifically, during his March 
1996 hearing before the RO and in his correspondence to the 
Board, the veteran has asserted that he was exposed to an 
explosion of an 82 mm Chinese mortar during his tour of duty 
in Korea in January 1953.  He contends that the explosion 
resulted in his being knocked unconscious and his subsequent 
five day recovery in a battalion rest station.  He assets 
that he experienced roaring in his ears and a hearing loss 
thereafter, which was temporarily resolved, and which 
subsequently returned after service.  The veteran's DD-214 
reflects that his military occupation was as an infantryman 
for which he received a Combat Infantryman Badge.

The available service medical records show a report of 
medical examination dated in May 1954 and completed in 
conjunction with the veteran separation from service.  This 
record reflects no complaint or finding diagnostic of hearing 
loss.  An audiological evaluation conducted by whisper test 
revealed hearing of 15/15 bilaterally.

The veteran has indicated that following his release from 
active duty he worked primarily as an accountant for the 
University of Alabama.

From 1995 to 1999 the veteran was evaluated on several 
occasion at private facilities for complaints of hearing 
loss.  A May 1995 statement from a private physician is to 
the effect that the veteran had significant bilateral hearing 
loss, worse on the left side.  The hearing loss matched one 
that would be noise-induced.  

In April 1996, the veteran submitted a lay statement from his 
brother, who also had active service in Korea in 1953.  The 
veteran's brother indicated that he had met with the veteran 
in February or March 1953 wherein he was told that a 82 mm 
Chinese mortar landed within 4 to 6 feet of him and the 
doctor of the battalion medical station was amazed that he 
only had a concussion.  He stated that the veteran told him 
he had requested that his name be kept off the Purple Heart 
List because he didn't want his ailing parents to worry.

A private medical record dated in April 1996 shows that the 
veteran was first seen in February 1980 with a chief 
complaint of noises in the left ear and, thereafter, in March 
1996, with a complaint of hearing loss in the left ear.

The representative submitted a Memorandum For The Record from 
a private medical consultant dated in September 1998.  The 
physician opined that the whisper test which indicated that 
the veteran had normal hearing at separation was not an 
accurate measure of hearing acuity by modern standards.  The 
physician concurred that the veteran had a current diagnosis 
of bilateral sensorineural hearing loss which was of the type 
that would be noise induced.  It was concluded that it was 
quite possible that the veteran's current hearing loss was 
due to the noise exposure or acoustic trauma sustained while 
in combat.

A February 1999 statement from a private physician is to the 
effect that the veteran had essentially normal hearing 
through 1000 Hz, which sloped to a moderate loss at 8,000 Hz. 
The physician indicated that the hearing loss was more likely 
to be caused by loud noise exposure. 

The veteran underwent a VA audiological examination in March 
1999.  At that time the veteran reported that while in 
service, a mortar shell fell close to him which knocked him 
unconscious.  He indicated that he stayed in sick bay for 
four or five days for treatment.  He denied any occupational 
noise exposure.  He reported that he was a dear hunter, but 
that he was not an avid hunter and he always wears ear 
protection.  Audiological test findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
30
LEFT
10
15
20
30
45

Speech audiometry revealed speech recognition ability of 92 
percent correct in both ears.  

The diagnosis was that the veteran's right ear exhibited 
borderline normal hearing sensitivity which dropped to a 
moderately severe sensorineural hearing loss at 6000 hertz 
and above.  The left t ear had normal hearing sensitivity, 
which dropped to a moderately severe sensorineural hearing 
loss at 6000 hertz and above.  The examiner concluded that 
the veteran's hearing loss was at least as likely as not 
created by the acoustic trauma experienced in 1953.  He also 
noted that the whisper test which the veteran underwent at 
separation was not an accurate measure of hearing as an 
individual can have a significant high frequency hearing loss 
and still pass the test.  The examiner also opined that the 
veteran's occupation did not involve noise exposure and his 
recreational noise exposure was minimal.

The Board notes that the veteran, as a layman, is competent 
to describe the symptoms of a disability or an incident(s), 
which occurred during service.  However, he is not competent 
to establish a diagnosis or etiology of a condition.

I. Right Ear

The Board is satisfied that, based on his military records, 
the veteran was exposed to acoustic trauma during service.  
However, there is no any competent medical evidence of record 
which establishes that the veteran has a current hearing loss 
in the right ear as defined by 38 C.F.R. § 3.385.  The March 
1999 VA audiogram, the most current on file, shows only one 
threshold, 30 decibels at 4000 Hz, above 25 decibels at the 
pertinent frequencies and a speech recognition ability of 92 
percent correct.  Accordingly, without medical evidence of a 
current right ear hearing loss, the claim is not well 
grounded and must be denied.   

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
an appellant has been given adequate notice to respond and, 
if not, whether an appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.

The Board notes that, if the veteran produces competent 
medical evidence relating a current right ear hearing loss 
disability as defined in 38 C.F.R. § 3.385 to his period of 
active service, then he may seek to reopen his service 
connection claim, subject to the requirement of submitting 
new and material evidence under 38 U.S.C.A. § 5108(a) (West 
1991).

II. Left Ear

Initially, the Board finds that the claim for service 
connection for left ear hearing loss is well grounded per 
38 U.S.C.A. § 5107.  This finding is based in part on the 
medical evidence showing hearing loss and the veteran's in 
service history of exposure to acoustic trauma.

As previously indicated, the evidence shows that the veteran 
was exposed to acoustic trauma during combat.  The recent VA 
examination confirmed the presence of hearing loss in the 
left ear as set forth in 38 C.F.R. § 3.385.  Additionally, 
the examiner concluded that the veteran's hearing loss was at 
least as likely as not created by the acoustic trauma 
experienced in 1953 during combat.  The Board concurs with 
this opinion.  Accordingly, service connection left ear 
hearing loss is warranted.


ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied. Entitlement to service connection for 
hearing loss of the left ear is granted.


REMAND

A review of the record shows that in a May 1999 rating 
action, the RO denied the veteran's claim for entitlement to 
service connection for tinnitus.  The veteran submitted a 
timely notice of disagreement in February 2000.  The record 
before the Board reflects that the veteran has not been 
provided with a statement of the case setting forth the his 
appellate rights and pertinent laws and regulations with 
regard to the issue of entitlement to service connection for 
tinnitus as required in Manlincon v. West, 12 Vet. App. 238, 
240 (1999). 

Accordingly, the case is REMANDED for the following actions: 

The RO should also furnish the veteran 
with a statement of the case with regard 
to issue of entitlement to service 
connection for tinnitus.  He should be 
informed of his to his appellate rights.  
The RO is informed that this issue is not 
before the Board until the veteran 
perfects a timely substantive appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 



